Citation Nr: 0734877	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  04-42 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for patellofemoral 
pain syndrome of the left knee, currently rated as ten 
percent disabling.

2.  Entitlement to service connection for instability of the 
left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1988 to February 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2003 and February 2005 rating 
decisions by the Department of Veterans Affairs (VA) St. 
Petersburg, Florida, Regional Office (RO).

The Board notes that the veteran requested a hearing at the 
RO in his October 2004 substantive appeal, but later withdrew 
this request in a letter to the RO dated May 2005.

The issue of entitlement to service connection for 
instability of the left knee is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The veteran's patellofemoral pain syndrome of the left knee 
is manifested by subjective complaints of pain and objective 
evidence of normal ranges of motion with five degrees of 
motion lost after repetitive exercise or strenuous activity.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
patellofemoral pain syndrome of the left knee have not been 
met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.3, 4.7, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 
5003, 5014, 5260, 5261 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the veteran contends that the RO should have 
increased his service-connected disability rating for 
patellofemoral pain syndrome of the left knee.  In 
particular, the veteran reports that his left knee disorder 
has worsened, and that this decline warrants a higher rating.  
The veteran was originally granted service connection for a 
left knee disorder in April 1992.  At that time, the RO 
evaluated the veteran's left knee disorder as noncompensable, 
effective February 1992.  In an August 1993 rating decision, 
the RO evaluated the veteran's left knee disorder as ten 
percent disabling, effective June 1993.  In a January 2003 
rating decision, the RO continued the evaluation of the 
veteran's left knee disorder as ten percent disabling.

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred in or 
aggravated by military service and the residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1.

The present level of disability is of primary concern where, 
as here, an increase in an existing disability rating based 
on established entitlement to compensation is at issue.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In August 1993, the RO evaluated the veteran's left knee 
disorder as ten percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5299-5257.  Pursuant to 38 C.F.R. § 4.20, 
when an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. The 
veteran's specific disability is not listed on the Rating 
Schedule, and therefore the RO assigned DC 5299-5257 pursuant 
to 38 C.F.R. § 4.27, which provides that unlisted 
disabilities requiring rating by analogy will be coded as the 
first two numbers of the most closely related body part and 
"99."  The RO determined that Diagnostic Code 5257, which 
provides ratings for other impairment of the knee, recurrent 
subluxation and instability, was the most appropriate at that 
time.  In January 2003, the RO re-evaluated the veteran's 
left knee disorder as ten percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5014-5260.

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation due to pain that is supported by 
adequate pathology and evidenced by the visible behavior of 
the veteran undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40.  The factors of disability 
reside in the reduction of normal excursion of movements in 
different planes, weakened movement, excess fatigability, 
swelling and pain on movement.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45.  It is the intention of the rating schedule 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Pursuant to Diagnostic Code 5014, Osteomalacia, is rated on 
limitation of motion of the affected part, as arthritis 
degenerative.  Diagnostic Code 5003 provides that 
degenerative arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (here, Diagnostic Codes 
5260 and 5261). 

Under Diagnostic Code 5260, a noncompensable rating is 
warranted where flexion of the knee is limited to 60 degrees.  
A ten percent rating is warranted where flexion is limited to 
45 degrees, while a 20 percent rating is assigned where 
flexion is limited to 30 degrees.  A 30 percent evaluation is 
warranted where flexion is limited to 15 degrees.  Under 
Diagnostic Code 5261, a noncompensable rating is warranted 
where extension is limited to five degrees.  A ten percent 
rating is warranted where extension is limited to ten 
degrees, while a 20 percent evaluation is assigned where 
extension is limited to 15 degrees.  A 30 percent rating is 
assigned where extension is limited to 20 degrees.  A 40 
percent evaluation is warranted where extension is limited to 
30 degrees, and a 50 percent evaluation is warranted where 
extension is limited to 45 degrees.  

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  his 
contentions; outpatient medical records; and VA examination 
reports.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show, 
with respect to the veteran's claims for disability ratings 
in excess of those assigned for his service-connected 
patellofemoral pain syndrome.  

The veteran's outpatient medical records show that the 
veteran was prescribed a knee brace for instability of his 
left knee in March 1997.  The veteran was again prescribed a 
knee brace for his left knee in December 1998, November 2000, 
November 2001, November 2003, May 2004, and in June 2004.  It 
is also noted that in September 2002, the veteran reported 
that knee pain continued and had worsened over the years.  In 
May 2004, the veteran arrived for his appointment via 
wheelchair reporting that his knee gave way at least twice a 
day and he was concerned about when he would receive his 
brace.  

The veteran was afforded a VA Compensation and Pension 
Examination (C&P) in January 2003.  The veteran reported, at 
that time, that he had persistent pain, instability and a 
frequent "giving way" sensation in his left knee.  The 
veteran indicated that his pain level was a two on a scale of 
ten and that during flare-ups it would go up to a six.  The 
veteran denied dislocation or subluxation. The examiner noted 
that the veteran's gait was normal and that the left knee 
demonstrated mild effusion with tenderness on the 
patellofemoral grinding test.  The examiner reported that the 
range of motion of the left knee was normal (flexion was to 
140 degrees and extension to 0 degrees) and the straight leg 
test was normal.  The examiner found that the left knee was 
stable through the adduction and abduction maneuvers and 
varus and valgus stress tests.  The examiner noted that the 
McMurray test was negative.  The examiner reported that the 
Lachman and anterior drawer tests displayed three millimeters 
of motion.  There was magnification of pain on flare-ups and 
a 5 percent reduction in the range of motion after repetitive 
movements.  X-ray examination showed no gross abnormalities.  
The impression was left patellofemoral pain syndrome, status 
post left knee arthroscopy.  

VA administered another C&P examination in connection with 
the current claim in January 2005.  The veteran reported at 
that time that, while he had not had any further dislocations 
since the initial injury during service, he had experienced 
"giving way" of the left knee, instability, clicking and 
popping.  The veteran denied any locking of the joint.  The 
veteran further noted that the pain in the knee flares up to 
a ten out of ten about twice a month and is brought on by 
changes in the weather and strenuous activity.  The examiner 
noted no effusion, swelling, or ecchymosis of the left knee.  
The examiner commented that the Lachman test was negative and 
the knee was ligamentously intact to varus, valgus, anterior 
and posterior drawer test.  The examiner noted reported pain 
and clicking medially with the McMurray test.  The examiner 
opined that the veteran has full range of motion from zero to 
140 degrees and that there is a "minimal increased 
fatigability, incoordination, decreased strength secondary to 
this."  The examiner further opined that the veteran loses 
"five degrees of motion after repetitive exercise or 
strenuous activity."  The x-rays received were found by the 
examiner to be essentially within the normal limits.  The 
Board notes that the normal range of motion for the knee on 
flexion is 140 degrees and zero degrees on extension.  38 
C.F.R. § 4.71a, Plate II.  The impression was patellofemoral 
pain syndrome of the left knee and left knee medial meniscal 
tear.  The examiner opined that the medial meniscal tear was 
less than likely a result of the patellofemoral pain 
syndrome.

Based on the veteran's normal ranges of motion, he does not 
meet the schedular criteria for a compensable rating under 
limitation of motion as described in Diagnostic Codes 5260 or 
5261.  However, there is evidence that pain limits the 
veteran's functional ability.  The C&P examiner observed in 
January 2005 that objective evidence existed to show that the 
veteran, after repetitive exercise or strenuous activity, had 
a five degree loss in range of motion.  The RO, in the 
January 2003 rating decision, continued the 10 percent 
evaluation based on the 2003 VA examination results which 
indicated a 5 percent magnification of pain on flare ups and 
5 percent reduction of range of motion after repetitive 
movements, but no instability.  Based on this limitation of 
motion, reasonable doubt was resolved in the veteran's favor 
and the 10 percent evaluation was continued.  

Pursuant to the criteria set forth in Diagnostic Codes 5003, 
5014, 5260 and 5261, a rating higher than 10 percent is not 
warranted.  Diagnostic Code 5003 provides that a rating of 10 
percent is for application for a major joint affected by 
limitation of motion that is objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  The veteran's range of motion is 
not compensable under Diagnostic Codes 5260 or 5261 even 
taking into account the range of motion lost due to 
repetitive use.  The maximum rating that can be assigned is 
the 10 percent that is assigned for limitation of motion 
objectively confirmed by evidence of painful motion pursuant 
to Diagnostic Codes 5003 and 5014.  

The inquiry does not end there, however, as the Board will 
consider if a higher or separate evaluation is warranted 
under a different Diagnostic Code.

To warrant a rating under Diagnostic Code 5258 for dislocated 
semilunar cartilage the knee must show frequent episodes of 
"locking," pain, and effusion into the joint.  38 C.F.R. § 
4.71a, Diagnostic Code 5258.  Here, when examined in January 
2005, the veteran denied any locking of the joint and 
dislocation.  Therefore, the evidence of record does not 
warrant a rating under Diagnostic Code 5258.  

The Board considered and found inapplicable Diagnostic Codes 
5256 (ankylosis), 5259 (cartilage, semilunar, removal of, 
symptomatic), and 5262 (impairment of the tibia and fibula) 
as the service connected disability is not shown by the 
evidence to present such manifestations.  Diagnostic Code 
5257 (subluxation or lateral instability) is applicable to 
the issue on remand below and, therefore, is not addressed 
here by the Board.

It is noted that the RO in April 1992 evaluated the 
disability under Diagnostic Code 5257.  The Board notes that 
the assignment of a particular diagnostic code to evaluate a 
disability is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In a January 2003 
rating decision and subsequently the RO evaluated the 
veteran's disability under Diagnostic Codes 5014-5260.  Based 
on VA examination findings in January 2003 and January 2005, 
the Board finds that Diagnostic Codes 5014-5260 are the 
Diagnostic Codes which best correspond to the disability 
attributable to the veteran's service-connected condition.  

Finally, the Board finds that this matter need not be 
remanded to have the RO refer the veteran's claim to the 
Under Secretary for Benefits or to the Director of the 
Compensation and Pension Service, pursuant to 38 C.F.R. § 
3.321(b), for consideration of an extra-schedular rating.  
The Board notes the above determination is based on 
application of pertinent provisions of the VA's Schedule for 
Rating Disabilities, and there is no showing that the 
veteran's patellofemoral pain syndrome of the left knee 
reflects so exceptional or so unusual a disability picture as 
to warrant the assignment of a compensable evaluation on an 
extra-schedular basis, and indeed, neither the veteran nor 
his representative have identified any exceptional or unusual 
disability factors.  See 38 C.F.R. § 3.321.  In this regard, 
the Board observes that there is no showing the disability 
results in marked interference with employment.  Moreover, 
his knee disability has not required any, let alone, frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of these factors, the 
criteria for submission for assignment of an extra-schedular 
rating are not met.  Thus, a remand this claim to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is 
not necessary.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).



Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, 487 F.3d. 881 (Fed. 
Cir. 2007).  The notice should be provided to a claimant 
before the initial RO decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that the content requirements of the duty to 
notify the veteran have been fully satisfied. See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  An initial letter from the 
RO dated October 2002 informed the veteran of the type of 
evidence needed to substantiate his increased rating claim as 
well as an explanation of what evidence the veteran was to 
provide to VA in support of his claim and what evidence VA 
would attempt to obtain on his behalf.  While the letter did 
not explicitly ask that the veteran provide any evidence in 
his possession that pertains to the claim, as per 
§ 3.159(b)(1), he was advised of the types of evidence that 
could substantiate his claim and to ensure that VA receive 
any evidence that would support the claim.  Logically, this 
would include any evidence in his possession.  

The veteran also received additional notice by way of the 
VCAA notification letter in February 2005.  This letter 
informed the veteran of the type of evidence needed to 
substantiate his claim for an increased rating as well as an 
explanation of what evidence the veteran was to provide to VA 
in support of his claim and what evidence VA would attempt to 
obtain on his behalf.  The letter explicitly asked that the 
veteran provide any evidence in his possession that pertains 
to the claim, as per § 3.159(b)(1) and advised of the types 
of evidence that could substantiate his claim and to ensure 
that VA receive any evidence that would support the claim.
 
While the RO's February 2005 letter was issued after the 
rating decision on appeal, the Board finds that any defect 
with respect to the timing of the VCAA notice requirement is 
harmless error. See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).  The Board notes that the Court specifically 
stated in Pelegrini that it was not requiring the voiding or 
nullification of any Agency of Original Jurisdiction (AOJ) 
action or decision, only finding that appellants are entitled 
to VCAA-content-complying notice.  Thus, the timing of the 
notice with respect to that claim does not nullify the rating 
action upon which this appeal is based and the Board 
specifically finds that the veteran was not prejudiced by the 
post-AOJ decision notice because he was given sufficient time 
to submit and/or identify any and all evidence necessary to 
substantiate the request for a increased rating.

VCAA notice requirements also apply to all five elements of a 
service connection claim:  veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In this case, the RO provided compliant notice in 
March 2006.  Because the preponderance of the evidence is 
against the veteran's claim of entitlement to increased 
rating, the Board finds that he has not been prejudiced by 
the late timing since any issues regarding an appropriate 
effective date are moot.

In sum, the Board finds that any deficiency in the notice to 
the veteran or the timing of the notice is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  The 
presumption of prejudice on the VA's part has been rebutted 
in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the veteran clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) based 
on the veteran's contentions and the communications provided 
to the veteran by the VA over the course of this appeal, he 
is found to be reasonably expected to understand from the 
notices provided what was needed.  

In any event, the Board finds that a reasonable person could 
be expected to understand from the notice what was needed to 
substantiate his claim and thus the essential fairness of the 
adjudication was not frustrated.  Id.  As such, the Board 
concludes that, even assuming a notice error, that error was 
harmless.  See Medrano v. Nicholson, 21 Vet. App. 165, 170 
(2007); Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The veteran's service medical records have been obtained.  
The veteran's post-service treatment records have been 
obtained, and he was afforded a VA examination as part of his 
increased rating claim.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's 
claims.  Therefore, no further assistance to the veteran with 
the development of the evidence is required.


ORDER

An increased rating for patellofemoral pain syndrome of the 
left knee, currently rated at ten percent disabling, is 
denied.


REMAND

As discussed above, in a February 2005 rating decision, the 
RO denied service connection for instability of the left 
knee.  In May 2005, the veteran expressed his disagreement 
with the RO's denial of his claim for service connection.  To 
date, the RO has not issued the veteran a Statement of the 
Case (SOC) with respect to this claim.  Under the 
circumstances, the Board has no discretion and is obliged to 
remand this issue to the RO for the issuance of an SOC.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland 
v. Gober, 10 Vet. App. 433, 436 (1997).



Accordingly, the case is REMANDED for the following action:

1.  The RO must issue the veteran an SOC 
with respect to his claim seeking service 
connection for instability of the left 
knee, to include notification of the need 
to timely file a Substantive Appeal to 
perfect his appeal on this issue.  The RO 
should allow the appellant the requisite 
period of time for a response.

2.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


